Case 1:18-cv-01200-JLS-MJP Document 49 Filed 08/04/21 Page 1of4

 

 

UNITED STATES DISTRICT COURT . CO SINS DISTRICP
SS \ eae FILei = -C) De
WESTERN DISTRICT OF NEW YORK KS SY SO
( { AUG -4 2021 ) )
444 pb ew
CRISTIE FORD, \ We. o¢ WE ngui wl’
“SSRN DISTRICTS
Plaintiff,
v. 18-CV-1200-JLS-MJP

AMERICAN SIGNATURE, INC.,

Defendant.

 

DECISION AND ORDER

Plaintiff Cristie Ford brings this action against her former employer,
Defendant American Signature, Inc., raising a series of claims under state and
federal employment law. Ford’s complaint, which was initially filed in New York
State Supreme Court, Erie County, was removed to this Court via notice of removal
filed October 30, 2018. Dkt. 3.

On October 4, 2018, Judge Vilardo! referred this case to United States
Magistrate Judge Scott? for all pre-trial proceedings under 28 U.S.C. § 636(b)(1)(A)
and (B). Dkt. 12. Pursuant to the referral order, Judge Scott was to hear and
report upon dispositive motions pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Jd.

Defendant’s motion for summary judgment, filed May 8, 2020, was referred to

Magistrate Judge Feldman for consideration. Dkt. 48. Presently before the Court

 

1 On February 18, 2020, the Court reassigned this case to the undersigned. Dkt. 38.
2 On March 9, 2021, the Court reassigned the case referral to Magistrate Judge
Pedersen. Dkt. 47.
Case 1:18-cv-01200-JLS-MJP Document 49 Filed 08/04/21 Page 2 of 4

is Judge Feldman’s Report and Recommendation (“R&R”) addressing Defendant’s
motion. Dkt. 44.

For the reasons discussed below, the Court accepts and adopts Judge
Feldman’s recommendations and grants Defendant’s motion for summary
judgment.

BACKGROUND

The Court assumes the parties’ familiarity with the details of this case,
outlined in Judge Feldman’s R&R, and will provide only a brief summary of the
relevant background.

In July 2008, Plaintiff was hired by Defendant as a “Home Furnishings
Consultant” at Value City Furniture in Greece, New York. Dkt. 39-1, at 8.
Following a series of store transfers, Plaintiff worked from the Cheektowaga, New
York location from April 2016 until her termination in October 2017. Jd. During
Plaintiffs employment at the Cheektowaga store, Defendant maintained an
Attendance and Punctuality Policy. Id. at 912. The Attendance and Punctuality
Policy indicated that excessive absenteeism was grounds for disciplinary action, up
to and including termination. Id.

On October 11, 2017, after a string of unapproved absences from work,
Defendant terminated Plaintiffs employment for unauthorized absenteeism. Dkt.
39-5, at JJ 8-10. Plaintiff filed charges of discrimination with the Equal

Employment Opportunity Commission (“EEOC”), Dkt. 39-6, which were ultimately
Case 1:18-cv-01200-JLS-MJP Document 49 Filed 08/04/21 Page 3 of 4

dismissed. Dkt. 39-7. On September 10, 2018, the EEOC issued a Notice of Right
to Sue, and this action followed.

On October 5, 2018, Plaintiff filed her complaint in New York State court,
alleging four causes of action against her former employer: (1) hostile work
environment; (2) disability discrimination; (3) retaliation; and (4) negligent training,
hiring, and supervision. Dkt. 3-1, at 13-24. Although Plaintiffs complaint does not
specifically allege a separate cause of action for age discrimination, this unpled
claim was ultimately addressed in both the summary judgment briefing and Judge
Feldman’s R&R. See, e.g., Dkt. 39-9, at 5-6; Dkt. 44, at 10-16.

On May 8, 2020, Defendant moved for summary judgment, seeking dismissal
of Plaintiffs claims in their entirety. Dkt. 39-9. Plaintiff opposed Defendant’s
motion, Dkt. 41, and Defendant replied, Dkt. 42.

On February 19, 2021, Judge Feldman issued an R&R recommending that
this Court grant Defendant’s motion for summary judgment and dismiss Plaintiffs
complaint. Dkt. 44, at 19. The R&R notes that Plaintiff abandoned all but her
discrimination and retaliation claims. Id. at 9. Judge Feldman recommends
dismissal of Plaintiffs discrimination claim because Plaintiff failed to satisfy her
evidentiary burden under the McDonnell Douglas analytical framework. Id. at 16.
Judge Feldman also recommends dismissal of Plaintiffs retaliation claim, noting
that Plaintiff failed to demonstrate that her complaints to Value City management

were the “but-for” cause of her termination. Id. at 19.
Case 1:18-cv-01200-JLS-MJP Document 49 Filed 08/04/21 Page 4of4

Plaintiff filed objections to the R&R on March 5, 2021. Dkt. 45. Defendant

responded to the objections on March 19, 2021. Dkt. 48. Plaintiff did not reply.
DISCUSSION

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(8).

This Court has carefully reviewed the R&R, the objections and responses, and
the relevant record in this case. Based on that de novo review, the Court accepts
and adopts Judge Feldman’s recommendation to grant Defendant’s motion for

summary judgment and dismiss Plaintiffs complaint.

CONCLUSION

For the reasons stated above and in the R&R, Defendant’s motion for
summary judgment (Dkt. 39) is GRANTED, and Ford’s complaint (Dkt. 3-1) is

DISMISSED. The Clerk of Court shall close this case.

SO ORDERED.

Dated: August 8, 2021
Buffalo, New York

 
   

| <f We
JOHN Z\SINATRA, JR. ( /
UNITED STATES DISTRICT JUDGE
